Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 18-20 are objected to because of the following informalities:  
Claim 1, line 8: “now” should be changed to --not--.  
Claim 12, line 9: “now” should be changed to --not--.  
Claim 18, line 7: “determining” should be changed to --determine--.  
Claim 19, line 8: “now” should be changed to --not--.  
Claim 20, line 20: “now” should be changed to --not--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 12-13, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 10, 13, 20, 26, and 30 of U.S. Patent No. 10,679,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite all of the limitations of the presently presented claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer-readable storage device” which covers both statutory and non-statutory subject matter as the computer-readable storage device may be construed to read on both non-transitory media and transitory signals.  See MPEP 2106.03.  This claim may be made patent eligible by amending the claim to recite “A --non-transitory-- computer-readable storage device…”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khazan et al. (US Publication No. 2012/0237028).
Khazan teaches:
Re claim 1.  A method for monitoring an unmanned aerial vehicle (UAV), comprising: 
generating, by a processor, a datagram based on monitoring data for a UAV-detector communication between the UAV and one or more detectors, the monitoring data indicating at least one of a location of the UAV or a location of a control station in communication with the UAV (paragraphs [0079-0080] and Figure 8, geographical location 906 of an UAV is relayed through intermediate UAVs 908.); 
encrypting, by the processor, working data for a UAV-control station communication between the UAV and the control station using an encryption key known to the control station but now known to the one or more detectors (paragraphs [0028 and 0065]); and 
transmitting, by a transmitter, the datagram along with encrypted working data, wherein the datagram is to be received by the one or more detectors and the encrypted working data is to be received and deciphered by the control station using the encryption key (paragraphs [0028, 0065, 0079-0080]).

Re claim 12.  A system for monitoring an unmanned aerial vehicle (UAV), comprising: 
a processor configured to: 
generate a datagram based on monitoring data for a UAV-detector communication between the UAV and one or more detectors, the monitoring data indicating at least one of a location of the UAV or a location of a control station in communication with the UAV (paragraphs [0079-0080] and Figure 8, geographical location 906 of an UAV is relayed through intermediate UAVs 908.); and 80Client Ref No. 2016F0709US2 A itorney Docket No. 00203.1460.01 US 
encrypt working data for a UAV-control station communication between the UAV and the control station using an encryption key known to the control station but now known to the one or more detectors (paragraphs [0028 and 0065]); and 
a transmitter configured to: 
transmit the datagram along with encrypted working data, wherein the datagram is to be received by the one or more detectors and the encrypted working data is to be received and deciphered by the control station using the encryption key (paragraphs [0028, 0065, 0079-0080]).

Re claim 19.  A computer-readable storage device storing content that, when executed by one or more processors, causes the one or more processors to perform actions comprising: 82Client Ref No. 2016F0709US2 Attorney Docket No. 00203.1460.01 US 
generating a datagram based on monitoring data for a UAV-detector communication between an unmanned aerial vehicle (UAV) and one or more detectors, the monitoring data indicating at least one of a location of the UAV or a location of a control station in communication with the UAV (paragraphs [0079-0080] and Figure 8, geographical location 906 of an UAV is relayed through intermediate UAVs 908.); 
encrypting working data for a UAV-control station communication between the UAV and the control station using an encryption key known to the control station but now known to the one or more detectors (paragraphs [0028 and 0065]); and 
transmitting the datagram along with encrypted working data, wherein the datagram is to be received by the one or more detectors and the encrypted working data is to be received and deciphered by the control station using the encryption key (paragraphs [0028, 0065, 0079-0080]).

Re claim 20.  A vehicle, comprising: 
a processor that at least partially controls one or more motions of the vehicle (inherently necessary for operating an autonomous UAV), configured to: 
generate a datagram based on monitoring data for a vehicle-detector communication between the vehicle and one or more detectors, the monitoring data indicating at least one of a location of the vehicle or a location of a control station in communication with the vehicle (paragraphs [0079-0080] and Figure 8, geographical location 906 of an UAV is relayed through intermediate UAVs 908.); and 
encrypt working data for a vehicle-control station communication between the vehicle and the control station using an encryption key known to the control station but now known to the one or more detectors (paragraphs [0028 and 0065]); and 
a transmitter configured to: 83Client Ref No. 2016F0709US2 Attorney Docket No. 00203.1460.01 US 
transmit the datagram along with encrypted working data, wherein the datagram is to be received by the one or more detectors and the encrypted working data is to be received and deciphered by the control station using the encryption key (paragraphs [0028, 0065, 0079-0080]).

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sait (US Publication No. 2012/0237028).
Sait teaches:
Re claim 1.  A method for monitoring an unmanned aerial vehicle (UAV), comprising: 
generating, by a processor, a datagram based on monitoring data for a UAV-detector communication between the UAV and one or more detectors, the monitoring data indicating at least one of a location of the UAV or a location of a control station in communication with the UAV (Figure 4; and column 11, lines 38-51: track module 426 of client device 410 receives a current location of a UAV from the UAV.); 
encrypting, by the processor, working data for a UAV-control station communication between the UAV and the control station using an encryption key known to the control station but now known to the one or more detectors (column 13, lines 59-61: encrypting data with a public key associated with the server 530.  In the event that “now known to the one or more detectors” is meant to recite “--not-- known to the one or more detectors”, it would have been obvious to use symmetric keys associated with the server since column 11, lines 19-21 teaches symmetric keys and public keys are both acceptable ways of encrypting data and one of ordinary skill in the art would have a reasonable expectation of successfully encrypting data using either method.); and 
transmitting, by a transmitter, the datagram along with encrypted working data, wherein the datagram is to be received by the one or more detectors and the encrypted working data is to be received and deciphered by the control station using the encryption key (column 11, lines 38-51, receiving data from the UAV requires the data to be sent from the UAV; and column 13, lines 59-61, and column 14, lines 41-49).

Re claim 8.  Wherein the UAV-detector communication and the UAV-control station communication comprise at least one of a different working frequency band, modulation scheme, coding scheme, data format, or communication protocol (column 4, line 67 through column 5, line 14: one directional upload port and a proprietary one directional download port.).

Re claim 9.  Wherein the monitoring data comprises at least one of a UAV identifier, a user identifier, a type of the UAV, or an identifier of the control station (column 11, line 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khazan et al. (US Publication No. 2012/0237028) as applied to claim 1 above, and further in view of Research in Motion (“Class DatagramTransportBase”).
The teachings of Khazan have been discussed above.  Khazan fails to specifically teach: (re claim 2) wherein the datagram comprises a plurality of sub- datagrams; and (re claim 6) wherein each sub-datagram of the datagram comprises an index indicating a sequence or order of the plurality of sub-datagrams for the one or more detectors to reconstruct or decipher the datagram.
Research in Motion teaches, at “lookupDgramIndexFromSubId” on pages 2 and 8, using sub-datagrams and an index to assemble the sub-datagrams into a datagram is a known method of transmitting data.  
In view of Research in Motion’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Khazan, (re claim 2) wherein the datagram comprises a plurality of sub- datagrams; and (re claim 6) wherein each sub-datagram of the datagram comprises an index indicating a sequence or order of the plurality of sub-datagrams for the one or more detectors to reconstruct or decipher the datagram; since Research in Motion teaches using sub-datagrams and an index to assemble the sub-datagrams into a datagram is a known method of transmitting data.  Such a method produces the predictable result of transmitting the required information.  

Claims 3, 4, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khazan et al. (US Publication No. 2012/0237028) as modified by Research in Motion (“Class DatagramTransportBase”) as applied to claim 2 and 12 above, and further in view of Rubin et al. (US Publication No. 2016/0381699).
The teachings of Khazan have been discussed above.  Khazan fails to specifically teach: (re claim 3) wherein transmitting the datagram along with the encrypted working data comprises: transmitting, by the transmitter, each sub-datagram of the datagram cyclically with at least one of fixed time intervals or variable time intervals; (re claim 13) wherein the datagram comprises a plurality of sub-datagrams, and the transmitter is further configured to: transmit each sub-datagram of the datagram cyclically with at least one of fixed time intervals or variable time intervals.  
Rubin teaches, at paragraph [0133], transmitting data at transmission intervals organized into a set of sub-frames, with a set of 10 one msec sub-frames comprising an LTE frame.
In view of Rubin’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Khazan, (re claim 3) wherein transmitting the datagram along with the encrypted working data comprises: transmitting, by the transmitter, each sub-datagram of the datagram cyclically with at least one of fixed time intervals or variable time intervals; (re claim 13) wherein the datagram comprises a plurality of sub-datagrams, and the transmitter is further configured to: transmit each sub-datagram of the datagram cyclically with at least one of fixed time intervals or variable time intervals; since Rubin teaches transmitting data at transmission intervals organized into a set of sub-frames, with a set of 10 one msec sub-frames comprising an LTE frame.  This will predictably transmit the data.  

	The teachings of Khazan have been discussed above.  Khazan fails to specifically teach: (re claim 4) wherein transmitting the datagram along with the encrypted working data further comprises: transmitting, by the transmitter, at least a portion of the encrypted working data in a neighboring subframe between two consecutive sub-datagrams of the datagram; and (re claim 14) wherein the transmitter is further configured to: transmit at least a portion of the encrypted working data in a neighboring subframe between two consecutive sub-datagrams of the datagram.
	Khazan teaches, at paragraphs [0079-0080] and Figure 8, relaying data through intermediate UAVs 908.  The encrypted data of paragraphs [0028 and 0065] is thus part of the data relayed through the intermediate UAVs and will be included in the sub-datagrams taught by Research in Motion.  
	In view of Khazan’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by (re claim 4) wherein transmitting the datagram along with the encrypted working data further comprises: transmitting, by the transmitter, at least a portion of the encrypted working data in a neighboring subframe between two consecutive sub-datagrams of the datagram; and (re claim 14) wherein the transmitter is further configured to: transmit at least a portion of the encrypted working data in a neighboring subframe between two consecutive sub-datagrams of the datagram; since Khazan teaches relaying data through intermediate UAVs.  The encrypted data of paragraphs [0028 and 0065] is thus part of the data relayed through the intermediate UAVs and will be included in the sub-datagrams taught by Research in Motion.  

The teachings of Khazan have been discussed above.  Khazan fails to specifically teach: (re claim 16) wherein each sub-datagram of the datagram comprises an index indicating a sequence or order of the plurality of sub-datagrams for the one or more detectors to reconstruct or decipher the datagram..
Research in Motion teaches, at “lookupDgramIndexFromSubId” on pages 2 and 8, using sub-datagrams and an index to assemble the sub-datagrams into a datagram is a known method of transmitting data.  
In view of Research in Motion’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Khazan, (re claim 16) wherein each sub-datagram of the datagram comprises an index indicating a sequence or order of the plurality of sub-datagrams for the one or more detectors to reconstruct or decipher the datagram; since Research in Motion teaches using sub-datagrams and an index to assemble the sub-datagrams into a datagram is a known method of transmitting data.  Such a method produces the predictable result of transmitting the required information.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khazan et al. (US Publication No. 2012/0237028) as modified by Research in Motion (“Class DatagramTransportBase”) as applied to claim 6 above, and further in view of Google (“Google UAS Airspace System Overview”) and Kaartinen (“Encryption and Authentication of 802.11p Traffic Radio”).
The teachings of Khazan have been discussed above.  Khazan fails to specifically teach: (re claim 7) wherein the encryption key is a first encryption key, the method further comprising: encrypting, by the processor, the datagram using a second encryption key known to the one or more detectors, wherein encrypted datagram is to be received and deciphered by the one or more detectors using the second encryption key or the index; and (re claim 17) wherein the encryption key is a first encryption key, wherein the processor is further configured to: encrypt the datagram using a second encryption key known to the one or more detectors, wherein encrypted datagram is to be received and deciphered by the one or more detectors using the second encryption key or the index.
Google teaches, at the middle of the second page, UAVs may communicate through location and intent transceivers over LTE or 802.11p connections to perform collision avoidance.
Kaartinen teaches, at page 77, first column, last paragraph; page 77, second column, last paragraph; and page 78, first column, third paragraph, 802.11p networks may enable multiple vehicles to communicate with each other and roadside units.  These safety-critical applications must be encrypted and symmetric cryptography is an acceptable implementation requiring shorter keys than public-key cryptography.   
In view of google and Kaartinen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Khazan, (re claim 7) wherein the encryption key is a first encryption key, the method further comprising: encrypting, by the processor, the datagram using a second encryption key known to the one or more detectors, wherein encrypted datagram is to be received and deciphered by the one or more detectors using the second encryption key or the index; and (re claim 17) wherein the encryption key is a first encryption key, wherein the processor is further configured to: encrypt the datagram using a second encryption key known to the one or more detectors, wherein encrypted datagram is to be received and deciphered by the one or more detectors using the second encryption key or the index; since Google teaches UAVs may communicate through location and intent transceivers over LTE or 802.11p connections to perform collision avoidance; and Kaartinen teaches 802.11p networks may enable multiple vehicles to communicate with each other and roadside units.  These safety-critical applications must be encrypted and symmetric cryptography is an acceptable implementation requiring shorter keys than public-key cryptography.   

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khazan et al. (US Publication No. 2012/0237028) as applied to claim 1 above, and further in view of Venkatraman et al. (US Publication No. 2018/0061251).
The teachings of Khazan have been discussed above.  Khazan fails to specifically teach: (re claim 11) further comprising: determining, by a monitoring server, a risk level associated with the UAV based on a distance between the UAV and the one or more detectors or a number of UAVs detected by the one or more detectors within a monitored area; and (re claim 18) further comprising: a monitoring server configured to: determine a risk level by retrieving pre-stored risk information associated with the UAV based on the monitoring data, wherein the monitoring data comprises at least one of a UAV identifier, a user identifier, a type of the UAV, or an identifier of the control station; determining the risk level associated with the UAV based on a distance between the UAV and the one or more detectors; or determine the risk level based on a number of UAVs detected by the one or more detectors within the monitored area.
Venkatraman teaches, at Figures 1 and 4, and paragraph [0069], providing navigation assistance data including rankings indicating a level of risk, with a lower number indicating an area has fewer UAVs flying in that area.  This allows such UAVs to make informed decisions about their flight routes through a plurality of areas.  
In view of Venkatraman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Khazan, (re claim 11) further comprising: determining, by a monitoring server, a risk level associated with the UAV based on a distance between the UAV and the one or more detectors or a number of UAVs detected by the one or more detectors within a monitored area; and (re claim 18) further comprising: a monitoring server configured to: determine a risk level by retrieving pre-stored risk information associated with the UAV based on the monitoring data, wherein the monitoring data comprises at least one of a UAV identifier, a user identifier, a type of the UAV, or an identifier of the control station; determining the risk level associated with the UAV based on a distance between the UAV and the one or more detectors; or determine the risk level based on a number of UAVs detected by the one or more detectors within the monitored area; since Venkatraman teaches providing navigation assistance data including rankings indicating a level of risk, with a lower number indicating an area has fewer UAVs flying in that area.  This allows such UAVs to make informed decisions about their flight routes through a plurality of areas.  

Allowable Subject Matter
Claims 5, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664